Citation Nr: 0816692	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for scars, 
forehead and right ear.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated 20 percent disabling.

3.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated 20 percent disabling.

4.  Entitlement to an increased disability rating for right 
shoulder disability, currently rated 20 percent disabling.

5.  Entitlement to an increased disability rating for 
diabetes mellitus, type II, currently rated 20 percent 
disabling.

6.  Entitlement to an increased disability rating for 
peripheral vascular disease, right lower extremity, currently 
rated 40 percent disabling.

7.  Entitlement to an increased disability rating for 
peripheral vascular disease, left lower extremity, currently 
rated 40 percent disabling.

8.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, right lower extremity, currently rated 
10 percent disabling.

9.  Entitlement to a higher initial disability rating for 
peripheral neuropathy, left lower extremity, currently rated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had over 20 years of active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2005, a statement of the 
case was issued in November 2005, and a substantive appeal 
was received in November 2005.  


FINDINGS OF FACT

1.  The service-connected scars to the forehead and right ear 
are asymptomatic.

2.  The veteran's service-connected bilateral hearing loss is 
productive of level III hearing acuity in the right ear and 
level VII hearing acuity in the left ear.

3.  The veteran's service-connected bilateral pes planus is 
manifested by no more than moderate acquired flatfoot with 
characteristic callosities.

4.  For the entire appeal period, the veteran's right 
shoulder disability is manifested by limitation of motion 
midway between side and shoulder level.

5.  The veteran's service-connected diabetes mellitus 
requires insulin and a restricted diet but does not require 
limitation or regulation of activities.

6.  The veteran's peripheral vascular disease, bilateral 
lower extremities, is not manifested by claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour nor an ankle/branchial index of 0.5 or less.

7.  The veteran's peripheral neuropathy, bilateral lower 
extremities is manifested by mild incomplete paralysis which 
is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for scar, forehead and right ear, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 7800 (2007).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5276 (2007).

4.  The criteria for a disability evaluation of 30 percent 
(but no higher) for right shoulder disability for the entire 
appeal period, from February 28, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).

5.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2007).

6.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for peripheral vascular disease, 
right lower extremity, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.104, Diagnostic Code 7114 (2007).

7.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for peripheral vascular disease, left 
lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code 7114 (2007).

8.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for peripheral neuropathy, right 
lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2007).

9.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for peripheral neuropathy, left lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Veterans Court), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Veterans Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, VA satisfied its duties to the 
veteran in a VCAA letter issued in March 2005.  The letter 
predated the September 2005 rating decision.  Id.  Since the 
higher initial rating claims for peripheral neuropathy, 
bilateral lower extremities, are downstream issues from that 
of service connection (for which the March 2005 VCAA letter 
was duly sent), another VCAA notice is not required. 
VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The March 2005 VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The March 2005 
letter has advised the veteran of the evidence necessary to 
substantiate his claims.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the March 2005 VCAA notice 
and November 2005 statement of the case fully informed the 
veteran that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Specifically, the November 2005 statement of the case 
contained a citation to 38 C.F.R. § 4.10, pertaining to 
functional impairment.  Additionally, the statement of the 
case contained diagnostic criteria pertaining to each of the 
service-connected disabilities in appellate status.  
Moreover, the VA examination reports on file reflect the 
veteran's contentions as to how his disabilities affect his 
employment and daily activities.  Such contentions 
demonstrate that he had actual knowledge of the requirements 
for an increased rating.  Further, the veteran is represented 
by a state service organization which would have actual 
knowledge of the information necessary to substantiate the 
claims.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that, once an error is identified 
as to any of the four notice elements, the burden shifts to 
VA to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated in Sanders that 
requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice in proceeding with 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard, 4 Vet. App. 
at 394.  With regard to the issue of entitlement to an 
increased rating for right shoulder disability, as will be 
discussed in more detail below, the Board has determined that 
an increased disability rating is warranted.  Therefore, any 
notice deficiency constitutes harmless error, as section 
5103(a) notice provisions have been satisfied, and if the 
veteran so chooses, he will have an opportunity to initiate 
the appellate process again should he disagree with the 
effective date assigned to the award.  Then, more detailed 
obligations arise, the requirements of which are set forth in 
sections 7105(c) and 5103A.  See Dingess, 19 Vet. App. at 
489.  With regard to the other issues on appeal, as the Board 
concludes that the preponderance of the evidence is against 
entitlement to increased disability ratings, any questions as 
to the appropriate effective dates to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, VA outpatient treatment 
records, and private medical records.  There is no indication 
of relevant outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  In December 2007, the veteran 
submitted a statement which indicated that he did not have 
any additional evidence in support of his claim.  The 
evidence of record contains VA examination reports performed 
in April 2005, August 2005, November 2007, and December 2007, 
pertaining to the issues on appeal.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

In summary, the Board concludes that VA's duties to the 
veteran have been fulfilled with respect to the issues on 
appeal.

Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the 
issues of entitlement to higher disability ratings for 
peripheral neuropathy, bilateral lower extremities, as the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  With regard to the other 
issues in appellate status in which service connection was 
already in effect, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Scar, forehead and right ear

By way of history, during service in July 1964 the veteran 
sustained lacerations to the forehead and behind the right 
ear in a motor vehicle accident.  Service connection is in 
effect for scars, forehead and right ear, rated 
noncompensably disabling.

Diagnostic Code (DC) 7800 provides criteria for evaluation of 
disfigurement of the head, face, or neck.  Such disfigurement 
is rated based on visible or palpable tissue loss and either 
gross distortion or asymmetry of features or paired sets of 
features, to include the nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, and lips.  
Disfigurement is also rated based on characteristics of 
disfigurement, which include scars that are adherent, uneven, 
or exceed certain sizes, and abnormalities of skin or soft 
tissue that extend over a large area.  A 10 percent 
disability rating is warranted with one characteristic of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).

The veteran underwent a VA examination in January 1997 which 
showed a well healed non-disfiguring 3 centimeter elliptical 
scar of the right forehead and 1 centimeter scar of the right 
auricle.  The scars were not tender or painful and did not 
provide any limitation.

In August 2005, the veteran underwent a VA examination to 
assess the severity of his scars.  The veteran reported they 
were old stable scars with no change and no symptoms.  On 
physical examination, there was a transverse, flat scar on 
the right upper forehead at the hairline, measuring 1.5 inch 
by .2 inch, and a 1 inch scar at the posterior aspect of the 
right pinna, which was barely perceptible without close 
inspection.  There was no pain, and no adherence to 
underlying tissue.  The texture was normal, and both scars 
were stable.  In the area of the forehead scar, there was a 
smooth, rolled surface 'bump' which seemed to be periosteal 
reaction of only two millimeters, not associated with the 
scar, but the periosteum.  Both scars were deemed 
superficial, and there was no inflammation, edema, or keloid 
formation.  The scars had normal pigment.  There was no 
disfigurement or limitation of motion.  The examiner 
diagnosed superficial scars, unchanged, asymptomatic. 

At a December 2007 VA examination pertaining to the other 
claimed disabilities in appellate status, the veteran 
reported no problems with scars, and reported no changes.  He 
stated that he was not asking for an increase in this 
condition and declined an evaluation.  The examiner diagnosed 
scars of forehead and right ear, stable and not asking for 
increase.

VA outpatient treatment records do not reflect any complaints 
or treatment related to his scars.

In light of the fact that VA outpatient treatment records do 
not reflect any complaints or treatment related to the scars 
on his forehead and ear, and in light of the VA examination 
reports that reflect no subjective complaints or objective 
findings related to the scars, the Board finds that a 
compensable rating is not warranted for his scars.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's scars have 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that 38 C.F.R. 
§ 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board finds that a compensable rating is not warranted for 
scars.  

Bilateral hearing loss

Service connection is in effect for bilateral hearing loss, 
rated as 20 percent disabling.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  A 20 percent disability rating is 
warranted where hearing in the better ear is III, and hearing 
in the poorer ear is VI to XI.  38 C.F.R. § 4.85, Table VII, 
DC 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In April 2005, the veteran underwent a VA audiological 
examination.  Pure tone thresholds for the ears were as 
follows:



HERTZ


1000
2000
3000
4000
RIGHT

45
75
85
80
LEFT

40
65
85
85

The pure tone average in the right ear was 71 decibels and 69 
decibels in the left ear.  Speech recognition scores were 88 
percent in the right ear at 90 and 85 decibels, and as for 
the left ear, 64 percent at 90 decibels and 72 percent at 85 
decibels.  Applying the most favorable speech recognition 
score in the ears, 64 percent in the left ear and 88 percent 
in the right ear, to the rating criteria, such examination 
findings translated to level III hearing in the right ear and 
level VII hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, DC 6100, this equates to a 20 
percent disability rating.  

In November 2007, the veteran underwent another VA 
audiological examination.  At the examination, the veteran 
reported that he had not noticed any progression in the 
hearing loss since his April 2005 audiological examination.  
He stated that he did not file for an increased disability 
rating for bilateral hearing loss disability.  Pure-tone 
thresholds for the ears were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

45
75
85
80
LEFT

40
65
95
85

The pure tone average in both ears was 71 decibels.  Speech 
recognition scores were 88 percent in the right ear, and 92 
percent in the left ear.  The examiner stated that there was 
no change in hearing or word recognition since the last 
examination.  Such examination findings translated to level 
III hearing in the right ear and level II hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
DC 6100, this equates to noncompensable hearing loss.  

The April 2005 audiological findings support a 20 percent 
disability rating and the most recent November 2007 
audiological findings support a noncompensable disability 
rating.  Because assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet. App. 
at 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, DC 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, in this case the April 
2005 audiological findings, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for bilateral hearing loss.  The evidence of record does not 
otherwise support a disability rating in excess of 20 percent 
for bilateral hearing loss and, as the veteran indicated at 
the November 2007 VA examination, he was not claiming 
entitlement to an increased rating.  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's bilateral 
hearing loss disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board has concluded that a disability rating in excess of 20 
percent is not warranted for bilateral hearing loss.

Bilateral pes planus

Service connection is in effect for bilateral pes planus, 
rated as 20 percent disabling.  The veteran's pes planus has 
been rated by the RO under the provisions of DC 5276.  A 10 
percent rating under this code, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276 (2007).

A March 2004 VA outpatient treatment record reflects that the 
veteran sought palliative foot care.  A physical examination 
revealed thick toenails on both feet and callous on the right 
foot.  The assessment was onychauxic/onychomycotic nails 
times 10, and keratoses, right foot.  In early August 2005, 
the veteran sought VA treatment complaining of thick toenails 
and callouses both feet.  He had thick toenails on both feet 
with presence of onychomycosis, and callouses on both feet, 
fifth metatarsal head area.  The nails, callouses and corns 
were debrided manually and mechanically.  

In August 2005, the veteran underwent a VA examination to 
assess the severity of his bilateral pes planus.  He reported 
longstanding, stable foot complaints, with periodic podiatric 
care to trim callouses and nails.  He reported wearing 
diabetic shoes which improve comfort.  His ambulation and 
riding of stationary bike was not hindered by the foot 
condition.  Pain was with ambulation of long distances, 
localized to the metatarsal area, relieved with rest and 
massage.  He reported pain and lack of endurance, but an 
ability to walk at least a half mile from one end of the 
building to the other.  He denied a limp or wearing a brace.  
He reported swelling, but this is more pretibial and ankle 
pitting edema and is not apparently related to the feet.  He 
reported the onset of symptoms during walking, not standing.  
He denied any flare-ups.  With regard to the effect of his 
pes planus on his occupation and daily activities, he denied 
any effects.  He retired from the post office a year prior.  
He is as desired in his ambulation and rides a bike for 15 
minutes three times weekly.  On physical examination, the 
feet were symmetrical in appearance, with good alignment.  
The skin of both feet was supple and without ulcerative or 
ischemic lesions.  Both arches were slight in nonweight 
bearing, and disappear with weight bearing.  The Achilles 
alignment remained intact.  At recent podiatric care his 
callouses were trimmed and they were minimal, not painful, 
and localized at the fifth metatarsals plantar surface.  All 
ten toenails had onychomycosis and were well trimmed.  He had 
normal motion of the ankles and toes.  There was no pain on 
manipulation of the Achilles or midfoot.  There was no change 
with repeated and resisted movements on examination.  He had 
a normal gait and standing, except absent arch bilaterally.  
His posture was normal.  The examiner diagnosed bilateral pes 
planus and callouses, with metatarsalgia, stable.

In December 2005, the veteran sought VA treatment complaining 
of thick toenails and callouses on both feet.  He had thick 
toenails on both feet with presence of onychomycosis, and 
callouses on both feet, fifth metatarsal head area.  The 
nails, callouses and corns were debrided manually and 
mechanically.  

On two occasions in March 2006, the veteran sought VA 
treatment complaining of thick toenails and callouses on both 
feet.  He had thick toenails on both feet with presence of 
onychomycosis, and callouses on both feet, fifth metatarsal 
head area.  The nails, callouses and corns were debrided 
manually and mechanically.  

In December 2007, the veteran underwent a VA examination to 
assess the severity of his bilateral pes planus.  He 
complained of painful callouses at the fifth metatarsals.  He 
otherwise reported that his condition was stable.  He had not 
seen podiatry in one and a half years, reporting that his 
wife trims his callouses.  He denied any other limits or 
problems with flat feet.  He denied the use of aids like a 
cane or walker but reported using diabetic shoes.  He 
reported pain in callouses with prolonged standing or 
walking, but noted improvement after they have been trimmed.  
He denied any pain in the toes, and denied using pain 
medication for the feet.  He denied any symptoms at rest.  
His walking was limited by his peripheral vascular disease 
and not his foot condition.  He denied any surgery.  He 
denied any specific limitations due to his pes planus, 
callouses or metatarsalgia.  His functional limitations were 
due to his peripheral vascular disease, not his foot 
condition.  There was no history of neoplasm.  On physical 
examination, there were small callouses present on soles at 
head of fifth metatarsal on both feet.  They were tender to 
palpation pes planus with weight bearing.  There was 
onychomycosis of all toenails.  Otherwise his foot 
examination was intact.  He could wiggle his toes without 
pain.  His gait was intact including heel and toe walking.  
With regard to weight bearing and non-weight bearing 
alignment of the Achilles tendon, the examiner stated that it 
was moderate, and noted that there was pes planus on standing 
which improved when not weight bearing.  His Achilles tendon 
alignment was normal.  There was no valgus deformity.  There 
was no forefoot or midfoot malalignment.  The examiner 
diagnosed bilateral pes planus with callous formation and 
metatarsalgia fifth metatarsal.

Upon review of the evidence of record pertaining to pes 
planus, the Board finds that a disability rating in excess of 
20 percent is not warranted.  As detailed in the VA 
outpatient treatment reports and VA examinations, the main 
objective manifestation related to his pes planus are callous 
formations below the fifth metatarsal head area which are 
painful.  Otherwise, both VA examination reports reflected 
that, but for the lack of a bilateral arch, objective 
examination of the feet was normal.  There was no objective 
evidence of marked deformity, to include pronation or 
abduction, no pain on manipulation and use accentuated, and 
no indication of swelling on use due to pes planus.  As 
noted, the veteran reported swelling of the ankle but this 
was due to his peripheral vascular disease.  Thus, while the 
veteran's pes planus is manifested by characteristic 
callosities, the objective evidence does not support a 
finding that his pes planus meets all the objective criteria 
of severe pes planus.  Likewise, as the August 2005 VA 
examiner opined, the veteran's bilateral pes planus was 
deemed stable and the December 2007 does not reflect a 
worsening of symptomatology.  

The Board finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral pes planus disability.  DC 5280 for unilateral 
hallux valgus and DC 5282 for hammer toe are not applicable 
since the highest available rating is 10 percent.  Moreover, 
DC 5280 applies to unilateral hallux valgus that has been 
operated with resection of metatarsal head or is severe, if 
equivalent to amputation of great toe.  Here, the veteran has 
not undergone surgery.  Further, there is no evidence of pes 
cavus or foot injuries to warrant a higher rating under 
DC's 5278 and 5284.

The Board also finds that a higher rating is not warranted 
based on functional loss under 38 C.F.R. §§ 4.40 and 4.59 .  
The veteran denied that his bilateral pes planus had any 
effect on his employment or daily activities at the 
examination in August 2005.  Likewise, at the December 2007 
VA examination, he denied any specific limitations due to his 
pes planus, callouses or metatarsalgia, and reported that his 
functional limitations were due to his peripheral vascular 
disease.  In any event, the Veterans Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Since DC 5276 is not based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 do not apply.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's bilateral 
pes planus has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  As noted, at the August 2005 VA 
examination, he denied any interference with his employment 
and, at the December 2007 examination, he reported that he 
had been retired for a year.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board finds that a disability rating in excess of 20 percent 
for bilateral pes planus is not warranted.  

Right shoulder

Initially, the Board notes that the evidence of record 
reflects that the veteran is right-handed.  Disabilities of 
the shoulder and arm are evaluated under rating criteria that 
contemplate ankylosis of scapulohumeral articulation 
(DC 5200), limitation of motion of the arm (DC 5201), other 
impairment of the humerus (DC 5202), or impairment of the 
clavicle or scapula (DC 5203).  Normal range of motion of the 
shoulder is as follows:  forward elevation (flexion) to 180 
degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

DC 5200 rates ankylosis of the scapulohumeral joint.  Where 
arm limitation of motion is limited to 25 degrees from the 
side, a 40 percent evaluation is assigned for the major side, 
under DC 5201.  Limitation of motion midway between the side 
and shoulder level contemplates a 30 percent evaluation for 
the major side, while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5200 (2007).

Under DC 5202, for impairment of the humerus, a 20 percent 
rating is granted when there is malunion, with moderate 
deformity, for the major arm; a 30 percent rating is 
warranted when there is marked deformity of the major arm.  
Also under DC 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent episodes and guarding of all arm movements 
for the major arm; a 50 percent rating is granted for fibrous 
union of the major arm; a 60 percent rating is warranted for 
nonunion (false flail joint) of the major arm; and, a 80 
percent rating is warranted for loss of head of (flail 
shoulder) for the major arm.  38 C.F.R. § 4.71a, DC 5202 
(2007).

Under DC 5203, for impairment of the clavicle or scapula in 
the major arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement and a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  
See 38 C.F.R. § 4.71a, DC 5203 (2007).

In August 2005, the veteran underwent a VA examination to 
assess the severity of his right shoulder.  He reported that 
the right shoulder was stable and unchanged, and reported 
that his left shoulder was bothering him more than the right.  
He did report trouble reaching with the right upper 
extremity, with pain in the posterior superior shoulder.  He 
reported pain, lack of endurance, and lack of ability to do 
lifting overhead motions.  He reported flare-ups when he 
overexerts and overuses, and he is unable to do much with the 
arm for a couples of days, and must rest and do no lifting.  
He denied any episodes of dislocation or recurrent 
subluxation.  He is independent in dressing, shaving, 
bathing, yard word and helping around the house.  It was 
noted that he is retired from the post office.  On physical 
examination, flexion was to 170 out of 180 degrees with pain 
noted from 160 to 170 degrees.  Abduction was to 120 degrees 
of 180 degrees with pain from 90 to 120 degrees, and upon 
repeated testing, pain and lack of endurance caused further 
limitation of motion to 100 degrees.  Internal rotation was 
to 90 degrees, and external rotation was painful from 70 to 
90 degrees.  There was no further limitation on repeat of 
flexion or rotation.  There was soft tissue prominent in the 
distal clavicular area.  There was no effusion or redness.  
There was tenderness noted of supraspinatus.  There was a 
positive empty can test of the supraspinatus without weakness 
except giveaway from pain, which indicated rotator cuff 
tendonitis without tear.  There was no ankylosis.  The 
examiner diagnosed right shoulder rotator cuff tendonitis, 
residuals remote injury.  

A September 2005 VA outpatient treatment record reflects 
complaints of pain in bilateral shoulders on abduction.  
There are no objective findings reflected.

A January 2006 VA outpatient treatment record reflects 
complaints of increased right shoulder pain with minimal 
movement.  Approximately two weeks later, he again complained 
of persistent right shoulder pain, reporting that it felt as 
if something "slips" when he moves his arm around.  On 
examination, there was decreased abduction to 100 degrees.  
An x-ray examination showed post-traumatic degenerative joint 
disease.  A February 2006 treatment record reflects that the 
veteran had been experiencing shoulder pain for one year, 
particularly severe in the previous 3 months.  He reported 
that it does not interfere with sleep and he has difficulty 
lifting or moving objects.  On physical examination, forward 
flexion was to 150 degrees, abduction was to 90 degrees, 
external rotation was to 70 degrees, and internal rotation 
was to 70 degrees.  He was tender to all extremes.  The 
assessment was adhesive capsulitis, left greater than right 
shoulder.  A cortisone injection was administered to the 
right shoulder.  A March 2006 VA treatment record reflects 
that he was still experiencing pain in the right shoulder and 
upper arm.  He reported undergoing physical therapy, but he 
did not think it had been too helpful.  He also reported that 
the steroid injection did not offer any relief.  In April 
2006, although he reported only temporary improvement with 
regard to shoulder pain with last therapy, he did report 
improvement in flexion due to recent physical therapy.  A May 
2006 treatment record reflects that he continued to have 
severe right shoulder pain, and several weeks of physical 
therapy did not improve his condition.  He also reported that 
the steroid injection only gave relief for 2 to 3 days and 
raised his blood sugar significantly.  On examination, the 
right shoulder was most tender on top of joint.  Range of 
motion was decreased to 90 degrees of abduction.  The 
assessment was traumatic arthritis of right shoulder with 
adhesive capsulitis.

In December 2007, the veteran underwent another VA 
examination to assess the severity of his right shoulder.  
The examiner noted that his condition had significantly 
worsened since the August 2005 VA examination.  An x-ray 
examination showed some degenerative joint disease.  The 
veteran had been seen by the orthopaedic group in February 
2006 and a diagnosis of adhesive capsulitis was rendered.  He 
was given a cortisone injection and physical therapy but 
these treatments did not help.  He reported chronic pain in 
the right shoulder which is severe whenever he tries to lift 
his arm, lift any weight or push things.  Despite being right 
hand dominant he can no longer do any lifting with right arm.  
He complained that the arm is weak and gives out and he will 
drop things.  He denied any redness, swelling or warmth.  He 
denied any locking.  He reported treating with Vicodin which 
helps a little bit for a short while.  The cortisone 
injection and physical therapy did not help.  He denied any 
episodes of dislocation or recurrent subluxation.  With 
regard to any effect on his occupation or daily activities, 
he reported that he is unable to do any lifting with the 
right arm and is significantly limited in raising his arm.  
He denied any problems driving.  He reported sleep impairment 
due to shoulder pain.  With regard to the presence or absence 
of pain, fatigue, weakness, lack of endurance, and 
incoordination, he was able to complete 3 of 3 repetitions of 
flexion.  He reported an increase in pain and fatigue; 
however, no limitations noted and no weakness or change in 
range of motion.  There was no redness, swelling or warmth.  
There was no crepitus.  The anterior joint was painful to 
palpation with guarding.  His active forward flexion of the 
shoulder was 0 to 110 degrees, and his passive forward 
flexion was 0 to 150 degrees with pain from 85 to 60 degrees.  
Shoulder abduction was 0 to 90 degrees active and passive 
with pain from 65 to 90 degrees.  External rotation was 0 to 
90 degrees with pain the entire rotation, and internal 
rotation was 0 to 45 degrees with pain the entire rotation.  
An x-ray examination showed post traumatic degenerative bone 
reaction of the acromion and distal clavicle.  There was also 
ossification in the coracoclavicular ligament.  The examiner 
noted a minor abnormality.  The examiner diagnosed right 
shoulder injury with posttraumatic degenerative joint disease 
and adhesive capsulitis.

The Board finds that the objective medical evidence supports 
a 30 percent disability rating for limitation of motion of 
the right shoulder.  In January 2006, the veteran began 
complaining of increased right shoulder pain, and he reported 
that physical therapy conducted over the course of a few 
months and a cortisone shot did not provide any relief.  The 
December 2007 VA examiner specifically opined that his right 
shoulder had increased in severity since the August 2005 VA 
examination.  Active flexion was to 110 degrees and passive 
flexion was to 150 degrees, although he experienced pain 
between 60 and 85 degrees.  The veteran's right shoulder 
abducted to 90 degrees and he experienced pain from 65 to 90 
degrees.  Additionally, he experienced pain throughout 
external and internal rotation.  Subjectively, he reported 
trouble raising his arm and an inability to do any lifting or 
pushing with his right arm, his dominant extremity.  In light 
of the subjective complaints and objective findings, 
specifically the objective findings of pain on flexion 
between 60 and 85 degrees, the Board finds that the medical 
evidence of record supports a finding of limitation of motion 
midway between side and shoulder level.  The veteran filed 
his claim for an increased disability rating in February 
2005.  Although the August 2005 objective findings do not 
necessarily support the 30 percent disability rating for 
limitation of motion, the Board acknowledges that the veteran 
complained of trouble reaching and an inability to lift, and 
he experienced limitation of abduction upon repetition and 
pain on external rotation.  Moreover, in September 2005 he 
complained of pain on abduction and by January 2006 (four 
months later) he was seeking treatment on a monthly basis due 
to pain and limitation of the right shoulder with limited 
relief.  Affording the veteran the benefit of the doubt, the 
Board finds that the medical evidence of record supports a 
disability rating of 30 percent from February 28, 2005, the 
date of receipt of his increased rating claim.  See 
Francisco, 7 Vet. App. 55 (1994).  A disability rating in 
excess of 30 percent is not warranted, as there was no 
limitation of motion to 25 degrees from side even considering 
pain on motion.  The veteran also is not entitled to a higher 
rating under any other diagnostic code as he has no ankylosis 
of the shoulder (DC 5200) or recurrent dislocation or 
malunion of the shoulder (DC 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In December 2007, the VA examiner noted 
that, with regard to the presence or absence of pain, 
fatigue, weakness, lack of endurance, and incoordination, the 
veteran was able to complete 3 of 3 repetitions of flexion.  
While there was increased pain and fatigue, there were no 
limitations and no weakness or change in range of motion.  In 
any event, the veteran's functional limitations (specifically 
his inability to lift and reach) have been taken into 
consideration in assigning a higher 30 percent evaluation 
under DC 5201.  An additional "symbolic" range of motion 
loss for pain, excess fatigability, decreased functional 
ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right shoulder disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right shoulder disability is appropriately 
compensated by the assigned schedular rating.

In summary, for the reasons and bases discussed above, the 
Board finds that a disability rating of 30 percent but no 
higher is warranted for the veteran's right shoulder 
disability.  

Diabetes Mellitus

The veteran's service-connected diabetes mellitus has been 
rated by the RO under DC 7913.  Under DC 7913, a 20 percent 
rating is warranted for diabetes requiring insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet; a 40 percent rating is warranted when the diabetes 
requires insulin, restricted diet, and regulation of 
activities; a 60 percent rating is warranted when the 
diabetes requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated; and a 100 percent rating when the diabetes 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities), with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

In August 2005, the veteran underwent a VA examination to 
assess the severity of his diabetes mellitus.  It was noted 
that an initial diagnosis was rendered in 2001.  He has been 
on oral agents since that time, and reported that his blood 
sugar control varies, but is mostly within target range.  He 
had to cut down on his oral agent (Metformin) earlier in the 
year due to diarrhea.  He denied any hypoglycemic spells.  He 
denied any ketoacidosis or hypoglycemic reactions, and denied 
any hospitalizations.  He reported that he was on a diabetic 
diet and his sodium was restricted.  He reported that his 
weight is down from 193 to 189 since March 2005.  He denied 
any restriction of activities on account of the diabetes.  He 
treats with oral hypoglycemic and insulin.  He reported 
erectile dysfunction, and denied any diabetic retinopathy per 
a recent eye examination.  He denied any bladder or bowel 
functional impairments due to diabetes.  The examiner 
diagnosed diabetes mellitus, type II with erectile 
dysfunction, peripheral neuropathy both feet, and lower 
extremity peripheral vascular disease.  

VA outpatient treatment records reflect that the veteran has 
consistently sought follow-up care related to his diabetes 
mellitus but that his diabetes mellitus is well controlled, 
and he has undergone education courses on managing his 
condition.  However, subsequent to a February 2006 cortisone 
shot for his right shoulder disability, he reported that his 
blood sugar levels had been running high.

In December 2007, the veteran underwent a VA examination to 
assess the severity of his diabetes mellitus.  He reported 
that he received a cortisone shot in his right shoulder 
approximately 7 to 8 months prior and since then his glucose 
has been poorly controlled.  He reported that the prior week 
his medicine was increased and he may have to be started on 
insulin as he is on maximum oral agents.  He reported that he 
is following a diet and his weight is stable and he tries to 
exercise a little but his sugars run around 180.  He denied 
any ketoacidosis.  He reported hypoglycemia, mild with 
sweating and shakes occurring about once every couple of 
weeks.  He will eat something and it resolves.  He denied any 
emergency room visits, and denied any hospitalizations for 
ketoacidosis or hypoglycemic reactions.  He reported being on 
a diabetic diet.  His weight is fairly stable, weighing in at 
198 compared with 196 in January 2006.  He reported limited 
walking and exercise due to peripheral vascular disease, and 
limited sexual intercourse due to erectile dysfunction from 
diabetes.  Otherwise he denied any restriction of activities 
due to his diabetes.  He treats with oral hypoglycemic, 
insulin, consisting of Metformin and Glyburide.  He seeks 
diabetic care every 6 months.  He denied any anal pruritus or 
loss of strength.  He denied any angina or chest pain, and 
his heart/hypertension is stable and was not due to diabetes.  
He had a stroke prior to the onset of diabetes with no 
recurrence.  The examiner diagnosed diabetes mellitus on 
maximal oral therapy, not under optimal control with 
complications including peripheral vascular disease of lower 
extremities, peripheral neuropathy of feet, and erectile 
dysfunction.

It is clear that the veteran requires insulin (specifically 
an oral hypoglycemic) to regulate his diabetes.  
Additionally, the evidence of record reflects that he is on a 
restricted diet.  There is no persuasive evidence, however, 
that his activities are restricted due to his diabetes 
mellitus.  At the December 2007 VA examination, the veteran 
specifically denied any restriction of activities due to his 
diabetes mellitus.  He reported limited walking and exercise 
due to peripheral vascular disease, and limited sexual 
intercourse due to erectile dysfunction; however, the 
manifestations of such disabilities are separately rated.  
The evidence of record does not reflect that his activities 
are restricted due to his diabetes, in order to avoid 
episodes of ketoacidosis or hypoglycemic reactions.  There 
are no subjective complaints or objective findings of 
episodes of ketoacidosis and, while the veteran reported mild 
hypoglycemic reactions, they subside once he eats something.  
The evidence does not reflect - and the veteran specifically 
denied - any hospitalizations for such complications.  

The objective medical evidence reflects findings of 
peripheral neuropathy, bilateral lower extremity; peripheral 
vascular disease, bilateral lower extremity; and, erectile 
dysfunction, all due to his diabetes mellitus.  However, he 
is in receipt of separate disability ratings for such 
disabilities.  Thus, any symptoms associated with such 
disabilities were not considered in assessing the disability 
rating assigned to the veteran's service-connected diabetes 
mellitus.

Given the foregoing, the Board finds that the veteran has 
been properly rated for his diabetes mellitus and there is no 
basis for assigning a disability rating in excess of 20 
percent.  The Board again emphasizes that, although the 
veteran requires insulin and is on a restricted diet, he has 
not been advised to limit his activities due to the diabetes.  
As such, the veteran meets the criteria for a 20 percent 
rating under 38 C.F.R. § 4.119, DC 7913.  In the absence of 
evidence of insulin, restricted diet, and regulation of 
activities, there is no basis for disability rating in excess 
of 20 percent.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's diabetes 
mellitus has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board has concluded that a disability rating in excess of 20 
percent is not warranted for diabetes mellitus, type II.

Peripheral vascular disease

The RO has assigned 40 percent separation evaluations to 
peripheral vascular disease, bilateral lower extremity under 
38 C.F.R. § 4.104, DC 7114.  Claudication of the extremities 
is rated pursuant to DC 7114, arteriosclerosis obliterans.  
Disability ratings of 20, 40, 60, and 100 percent are 
authorized under this code provision.  Under DC 7114, a 40 
percent rating is warranted where there is claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  A 
60 percent rating is warranted where there is claudication on 
walking less than 25 yards, on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  A 100 percent rating is 
warranted when there is ischemic limb pain at rest, and; 
either deep ischemic ulcers or ankle/brachial index of 0.4 or 
less.  DC 7114 notes that the ankle/brachial index is the 
ratio of the systolic blood pressure at the ankle (determined 
by Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure, and notes that the normal index is 
1.0 or greater.  38 C.F.R. § 4.104, DC 7114.

In February 2004, the veteran underwent VA PMRS PACT 
evaluation.  Posterior tibial and dorsalis pedis pulses were 
each 0 bilaterally.  Oscillometry of the ankle was 1.0 units 
in the right ankle, and 1.5 units in the left ankle.  The 
examiner acknowledged low readings on oscillometry but it 
appeared to be better than the previous year.  There was 
minor loss of sensation on heels only.  His risk was rated as 
a 2 on a 4 point scale, as at risk insensate with foot 
deformity and no history of plantar ulcer.

In November 2004, the veteran underwent VA PMRS PACT 
evaluation.  Posterior tibial and dorsalis pedis pulses were 
+1 in the right foot, and "f" in the left foot.  
Oscillometry of the ankle was 1.5 units in both ankles.  The 
examiner acknowledged low readings on oscillometry and 
remained the same as last year.  There was minor loss of 
sensation on heels only.  His risk was rated as a 1 on a 4 
point scale, as at risk insensate.

In February 2005, the veteran sought VA outpatient treatment 
complaining that his feet/ankles were swelling, and the right 
was worse than the left.  He had 1+ right ankle pedal edema, 
and none on the left.  

In August 2005, the veteran underwent a VA examination 
pertaining to his peripheral vascular disease.  The veteran 
reported that his symptoms of claudication had improved 
slightly, or at least had not progressed.  He reported 
experiencing claudication in the calves after walking a half 
mile, which resolves with standing to rest, and he can then 
go further.  He is able to ride a stationary bike three times 
a week, for 15 minutes at a time before his legs tighten up 
and cramp.  He denied any ischemic type pains at rest, and 
denied ulcerations or ischemic lesions.  He reported 
intermittent swelling at the ankles which has not been well 
explained.  Exercise and exertion is not precluded by the 
condition.  He denied any hindrance to his usual daily 
activities, and reported retirement from the post office.  
The ankle brachial index (ankle-to-arm systolic blood 
pressure ratio) for the right ankle was .64 and .66 for the 
left ankle.  Both feet were cool to touch, without palpable 
posterior tibial or dorsalis pedal pulses.  There was 
slightly shiny atrophic skin with some rough fish scale type 
trophic changes along the shins.  There were no ulcerations 
or ischemic lesions.  There was no pallor with elevation.  
The examiner diagnosed peripheral vascular disease, bilateral 
lower extremities, stable.

In November 2005, the veteran underwent VA PMRS PACT 
evaluation.  Posterior tibial was +1 bilaterally, and 
dorsalis pedis pulses were "f" bilaterally.  Oscillometry 
of the ankle was 2.0 units in each ankle.  The examiner 
acknowledged low readings on oscillometry, slightly improved 
from previous year of 0.5 bilaterally.  There was minor loss 
of sensation of the feet.  His risk was rated as a 1 on a 4 
point scale, as at risk insensate.

In May 2007, the veteran underwent VA PMRS PACT evaluation.  
Pulses of the posterior tibial was +1 bilaterally, dorsalis 
pedis pulses were "f" bilaterally, and oscillometery of the 
ankle was 1.5 units bilaterally.  The examiner noted low 
readings on oscillometry, which had dropped back by 0.5 as 
compared with the previous year.  There was minor loss of 
sensation on feet.  His risk was deemed to be a 1 on a 4 
point scale, as at risk insensate.  
  
In December 2007, the veteran underwent a VA examination to 
assess the severity of his peripheral vascular disease.  He 
reported that his symptoms have worsened since last seen, but 
he denied a change in treatment or evaluation.  He reported 
cramping in his calves after walking about a quarter mile.  
He has to stop and rest for about 30 minutes and it resolves.  
He reported that this has progressed as a couple of years ago 
he could run but cannot do this now.  He tries to ride a 
stationary bike and has to stop after 10 minutes.  He denied 
pain at rest, and does not awaken from sleep with pain.  He 
reported treating with Pletal which helps a little and has no 
side effects.  He reported being unable to mow the grass, or 
perform outdoor work due to limited walking.  He uses a 
riding lawn mower.  He is independent in his activities of 
daily living.  On physical examination of the right and left 
legs, there was no hair on the lower extremities to knee.  
There was trace pitting and edema.  Color was intact.  There 
were no ulcers.  He had some scaling/flaking skin with some 
hyperpigmented patches on bilateral shins to knee.  The 
examiner could not palpate dorsalis pedia or posterior 
tibialis pulses bilaterally.  His feet were cool to touch 
slightly.  The examiner referred to a May 2007 vascular 
examination which reflected +1 in the posterior tibial 
bilaterally, and 1.5 units in the ankles bilaterally.  The 
examiner noted low readings on oscillometry, dropped back by 
0.5 than last year bilaterally.  The examiner diagnosed 
bilateral peripheral vascular disease of lower extremities 
with claudication on exertion.

The Board finds that a disability rating in excess of 40 
percent is not warranted for peripheral vascular disease in 
either lower extremity.  A 60 percent evaluation is not 
warranted as there are no subjective complaints or objective 
evidence of claudication on walking less than 25 yards on a 
level grade at 2 miles per hour.  At the August 2005 VA 
examination, the veteran reported that his claudication had 
improved, although he reported experiencing claudication in 
the calves after walking a half mile, and claudication after 
riding a stationary bike for 15 minutes.  At the December 
2007 VA examination, while the veteran complained that his 
peripheral vascular disease had worsened, he reported still 
being able to walk a quarter mile before cramping began.  He 
then reported that the cramping would resolve upon resting 
for 30 minutes.  Thus, the evidence does not reflect that he 
experiences claudication on walking less than 25 yards.  
While both VA examiners detected that the feet were cool to 
touch, none of the examination reports or VA outpatient 
records reflect an ankle/brachial index of 0.5 or less.  
Thus, in light of the subjective complaints and objective 
findings, disability ratings in excess of 40 percent are not 
warranted for peripheral vascular disease, bilateral lower 
extremity.  38 C.F.R. § 4.104, DC 7114.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's peripheral 
vascular disease has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board has concluded that disability ratings in excess of 40 
percent for peripheral vascular disease, bilateral lower 
extremity, is not warranted.



Peripheral neuropathy

The RO has assigned separate 10 percent disability ratings to 
the veteran's peripheral neuropathy, lower extremities, 
pursuant to 38 C.F.R. § 4.124a, DC 8520, dealing with the 
sciatic nerve.  Under DC 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating; "moderately severe" 
incomplete paralysis warrants a 40 percent rating; and, 
"severe, with marked muscular atrophy" incomplete paralysis 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8520.  
The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

In August 2005, the veteran underwent a VA examination in 
which it was noted that he had diabetes mellitus and 
complications, to include a manifestation of early peripheral 
neuropathy.  He reported onset in the last one and a half 
year, noticing some numbness and tingling in both feet at 
times.  This is over and above the chronic slight numbness in 
the entire right lower extremity following a 2000 stroke.  He 
denied any incapacitation or inhibition of function due to 
this subtle condition.  He denied undergoing any treatment.  
He reported intermittent paresthesia of the distal feet.  He 
denied any interference with daily activity.  The specific 
nerves involved were the distal sensory nerves in stocking 
distribution.  On sensory examination, there was slight 
diminution in light touch and vibratory and pin prick 
discrimination in the distal aspect of both feet.  Recent 
PACT clinic assessment confirmed subtle findings of sensation 
decrease.  On motor examination, there was no muscle wasting, 
atrophy or weakness noted.  On reflex examination, there was 
none at the ankles, and a trace at knees.  The examiner 
suspected that body habitus was responsible.  No joints were 
affected.  The examiner diagnosed early, subtle diabetic 
peripheral neuropathy both feet.

In December 2007, the veteran underwent a VA examination to 
assess the severity of his peripheral neuropathy.  The 
examiner noted that a May 2007 PACT examination report 
reflected minor loss of sensation in feet.  The veteran 
reported intermittent numbness in the feet that comes and 
goes throughout the day present in both feet up to the 
ankles.  He was unable to say what brings it on.  He will 
move his feet around and it resolves after a few minutes.  He 
denied any burning, pain, or weakness.  He reported that his 
sensation to sharp and temperature is intact.  He denied any 
functional loss.  He denied any treatment, response, or side 
effects.  He denied any significant interference with daily 
activity, but stated that his feet swell and this limits his 
walking but not due to peripheral neuropathy.  The specific 
nerves involved are peripheral nerves of feet in stocking 
like distribution.  On physical examination, his gait was 
intact including heel and toe walking with no aids.  His 
strength was 5/5.  His cranial nerve was grossly intact.  
Deep tendon reflexes were absent, and there were only traces 
at the knees.  Sensation was intact to touch, pin and 
vibration bilaterally.  The examiner diagnosed mild 
intermittent peripheral neuropathy in feet bilaterally, with 
a negative examination.

The Board finds that disability ratings in excess of 10 
percent for peripheral neuropathy, bilateral lower 
extremities, are not warranted.  At the August 2005 VA 
examination, only early subtle peripheral neuropathy was 
detected.  He complained of intermittent paresthesia but 
denied any incapacitation or inhibition of function due to 
his subtle condition.  Objective examination showed slight 
diminution in light touch and vibratory and pin prick 
discrimination in the distal aspect of both feet, and the 
examiner acknowledged that recent PACT clinic assessment 
confirmed subtle findings of sensation decrease.  At the 
December 2007 VA examination, although the veteran complained 
of intermittent numbness of the feet, on objective 
examination sensation was intact to touch, pin and vibration 
bilaterally.  The examiner characterized the veteran's 
peripheral neuropathy as mild.  In light of the August 2005 
examiner's assessment that the veteran's peripheral 
neuropathy was only subtle and the December 2007 VA 
examiner's assessment that his peripheral neuropathy was 
mild, the Board finds that the objective medical evidence 
does not support a finding that his peripheral neuropathy is 
moderate in severity.  Likewise, as detailed hereinabove in 
the section pertaining to his peripheral vascular disease, 
PACT assessments only revealed minor loss of sensation to the 
feet.  As the veteran's peripheral neuropathy is wholly 
sensory, and such loss of sensation has been characterized as 
minor, mild, and subtle, a 20 percent disability rating is 
not warranted for peripheral neuropathy, bilateral lower 
extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's peripheral 
neuropathy has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases discussed above, the 
Board has concluded that initial ratings in excess of 10 
percent for peripheral neuropathy, bilateral lower 
extremities, is not warranted.  


ORDER

Entitlement to a compensable disability rating for scars, 
forehead and right ear is denied.

Entitlement to an increased disability rating for bilateral 
hearing loss, currently rated 20 percent disabling, is 
denied.

Entitlement to an increased disability rating for bilateral 
pes planus, currently rated 20 percent disabling, is denied.

Entitlement to a disability rating of 30 percent for right 
shoulder disability from February 28, 2005, is granted.  To 
this extent only, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.

Entitlement to an increased disability rating for diabetes 
mellitus, type II, currently rated 20 percent disabling, is 
denied.

Entitlement to an increased disability rating for peripheral 
vascular disease, right lower extremity, currently rated 40 
percent disabling, is denied.

Entitlement to an increased disability rating for peripheral 
vascular disease, left lower extremity, currently rated 40 
percent disabling, is denied.

Entitlement to a higher initial disability rating for 
peripheral neuropathy, right lower extremity, currently rated 
10 percent disabling, is denied.

Entitlement to a higher initial disability rating for 
peripheral neuropathy, left lower extremity, currently rated 
10 percent disabling, is denied.




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


